Citation Nr: 0415154	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-09 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $10,341.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active service from June 1961 to November 
1975.  The appellant is his surviving spouse for VA death 
pension purposes.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In October 2001, the appellant appeared 
and testified at a personal hearing before the undersigned 
Veterans' Law Judge (formerly referred to as Board Member), 
sitting at Seattle, Washington.  At that time, the appellant 
submitted additional evidence, but waived initial review of 
that evidence by the RO during her hearing. 

The Board issued a decision in March 2002 that was 
subsequently vacated by a November 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the March 2002 Board decision was vacated and remanded 
for more adequate reasons and bases for the decision.  

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 




FINDINGS OF FACT

1.  The appellant was awarded VA improved death pension 
benefits effective May 1, 1989; she was thereafter informed 
in various VA letters and via VA Forms 21-8767 that she was 
obligated to provide prompt notice of any change in income or 
net worth, and that a failure to provide such would result in 
the creation of an overpayment that would be subject to 
recovery.

2.  In Eligibility Verification Reports (EVRs), received in 
1990, 1991, and 1992, the appellant reported that her only 
income for the period of May 1, 1989 through April 30, 1990 
was from the Social Security Administration (SSA), and that 
she had no income for the periods of May 1, 1990 through 
April 30, 1991 and May 1, 1991 through April 30, 1992, and in 
1993 she failed to submit an EVR; the appellant actually had 
additional income for the time periods in question to include 
in 1993 that she did not report.

3.  Thereafter, the RO retroactively reduced the appellant's 
improved death pension benefits from May 1, 1989 to December 
31, 1991, and retroactively terminated those benefits 
effective January 1, 1992, creating an overpayment in the 
amount of $10,341.

4.  There is a reasonable doubt as to whether the creation of 
the overpayment of non-service-connected death pension 
benefits in the amount of $10,341 involved willful 
misrepresentation of a material fact, willful failure to 
disclose a material fact, or unfair or deceptive dealing on 
the part of the appellant. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the appellant's 
favor, the appellant was free from fraud, misrepresentation, 
and bad faith in the creation of the overpayment of improved 
pension benefits in the amount of $10,341.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Court has held that the notice and 
duty-to-assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), are not applicable to claims 
for waiver of indebtedness, including indebtedness based on 
overpayment of pension claims.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (the statute governing pension 
claims is found at chapter 53 of 38 U.S.C. and contains its 
own notice provisions).

A review of the record reveals that, in August 1986, the 
appellant applied for VA death benefits.  In a December 1986 
Administrative Decision, the Manila, Philippines RO 
determined that the appellant was the veteran's spouse for 
the purposes of VA benefits.  In November 1987, the Board 
determined the same.  In April 1989, the appellant submitted 
another claim for VA death benefits.  In August 1989, the 
Chicago, Illinois RO determined that she was entitled to VA 
improved death pension benefits effective May 1, 1989.  The 
appellant was notified of the determination and that her rate 
of pension was based on her report of only having income from 
the SSA.  The appellant was informed that her rate of pension 
was based on her income, that she was to promptly notify VA 
of any changes in her income, and that failure to do so might 
result in the creation of an overpayment.  In an attachment 
to the award letter, VA Form 21-8767, the appellant was again 
informed of her responsibility to promptly report any changes 
in her income or net worth and that, when reporting income, 
she was to report the total amount and sources of all income 
received.

In June 1990, the appellant's annual EVR was received.  In 
this EVR, which covered the period of May 1, 1989 through 
April 30, 1990, the appellant reported that her sole income 
was derived from SSA benefits.  She reported that she had no 
income from wages or interest, inserting the word "NONE" in 
the applicable spaces for that information.  In addition, she 
projected that she was to have no income from any source 
other than SSA for the period of May 1, 1990 through April 
30, 1991.

In June 1990, the appellant was notified of her current rate 
of improved death pension benefits.  She was again informed 
that her rate of pension was based on her income, that she 
was to promptly notify VA of any changes in her income, and 
that failure to do so might result in the creation of an 
overpayment.  In an attachment to the award letter, VA Form 
21-8767, the appellant was again notified of her 
responsibility to promptly report any changes in her income 
or net worth and that, when reporting income, she was to 
report the total amount and sources of all income received.

In June 1991, the appellant's next EVR was received.  In this 
EVR, which covered the period of May 1, 1990 through April 
30, 1991, the appellant reported that she had no income from 
any source, including from SSA benefits.  She reported that 
she had no income from wages or interest, inserting the word 
"NONE" in the applicable spaces for that information.

In June 1991, the appellant was notified of her current rate 
of improved death pension benefits.  She was again informed 
that her rate of pension was based on her income, that she 
was to promptly notify VA of any changes in her income, and 
that failure to do so might result in the creation of an 
overpayment.  In an attachment to the award letter, VA Form 
21-8767, the appellant was again notified of her 
responsibility to promptly report any changes in her income 
or net worth, and that, when reporting income, she was to 
report the total amount and sources of all income received. 

In July 1991, another EVR was received which confirmed the 
information in the June 1991 EVR. 

In July 1992, the next annual EVR was received.  In this EVR, 
which covered the period of May 1, 1991 through April 30, 
1992, the appellant reported that she had no income from any 
source including SSA benefits.  She reported that she had no 
income from wages or interest, inserting the word "NONE" in 
the applicable spaces for that information.  In addition, she 
projected that she would have no income from any source for 
the period of May 1, 1992 through April 30, 1993.

In March 1993, the appellant was notified that, effective 
from May 1, 1989 and pending further clarification of her 
income, VA proposed to reduce her rate of pension.  

In May 1993 and July 1993, the appellant was requested to 
furnish EVRs for the periods of May 1, 1992 through April 30, 
1993, and from May 1, 1993 through April 30, 1994.  The 
appellant did not submit her annual EVR in 1993.  As such, 
her benefits were suspended as of July 1, 1993.

In March 1994, an EVR was received from the appellant 
covering the period of January 1, 1993 to December 31, 1993.  
During that period of time, the appellant reported that she 
had received income from wages in the amount of $16,037.33.  
Upon receipt of that EVR, the Chicago, Illinois RO requested 
that the appellant furnish further information regarding the 
recently reported wage income.  In addition, the appellant 
was requested to furnish an EVR for the periods of May 1, 
1992 through April 30, 1993, and from May 1, 1993 through 
April 30, 1994.

Thereafter, in March 1994, two additional EVRs were received 
from the appellant for the periods of May 1, 1992 through 
April 30, 1993, and from May 1, 1993 through April 30, 1994.  
In the first EVR, for the period of May 1, 1992 through April 
30, 1993, the appellant reported that she had received wage 
income of $13,845.  She also reported that, for the period of 
May 1, 1993 to April 30, 1994, she had wage income of 
$11,205.  In the second EVR, the appellant reported that, for 
the period of May 1, 1994 to April 30, 1995, she had no 
income from any source.

In May 1994, the appellant was notified that VA proposed to 
reduce her VA death pension benefits effective February 1, 
1990 and to terminate her improved death pension benefits 
effective May 1, 1992.  This action was taken and, in 
December 1994, the appellant was notified that an overpayment 
in the amount of $850 had been created and was subject to 
repayment by her.

In February 1995, the appellant reapplied for VA death 
pension benefits.  In a May 1995 determination, her claim was 
denied based on excessive income.

In May 1995, an EVR was received from the appellant in which 
she reported that she had earned from wages $15,208.80 in 
wage income the prior year.  She also reported that she had 
been unemployed since December 1994.

Upon further clarification of the appellant's income since 
1989, the Seattle, Washington RO made further adjustments to 
her past benefits.  Specifically, in June 1995, this RO 
retroactively adjusted the appellant's improved death pension 
benefits from May 1, 1989 to December 31, 1992, and 
terminated those benefits effective January 1, 1992.

In August 1995, the appellant was provided an audit of her VA 
improved death benefits account, which showed what she was 
paid and what was due for the period of May 1, 1989 through 
June 30, 1993.

In October 1998, the appellant was notified that the amount 
of the overpayment had increased to $10,341.  The exact paid 
and due financial figures were provided to the appellant in 
the prior audit of her account.  Thereafter, the appellant 
requested a waiver of the recovery of the overpayment at 
issue.  The appellant maintained that her VA benefits were 
terminated in 1992 and that she did not thereafter receive VA 
monies.  In addition, she asserted that she could not afford 
to repay the debt at issue.

In a decision dated in September 1999, the Committee of the 
Seattle, Washington RO denied the appellant's request for a 
waiver of the overpayment, finding that the appellant's 
actions amounted to bad faith, and noted that such a finding 
precluded the granting of the request for a waiver of the 
overpayment.  The appellant appealed that determination.

In October 2001, the appellant testified before the 
undersigned Veteran's Law Judge sitting at the RO in Seattle.  
During the personal hearing, the appellant did not dispute 
that she received income during the period in question that 
was not reported and/or was misreported by her to VA.  
Rather, she argued that she never actually received any VA 
monies after 1992.  She maintained that she had previously 
had a direct deposit of her VA improved death pension 
benefits into a private bank account, but that she closed 
that account in 1992 when her benefits stopped.  She 
submitted copies of bank statements in 1991 and 1992 showing 
the VA monies being deposited in the account that she closed 
thereafter in August 1992.  Her representative indicated 
that, after the hearing concluded, the appellant would obtain 
further information from her bank showing that she did not 
receive any more money from VA into her account.  In order to 
accomplish this action, the undersigned Veterans' Law Judge 
provided the appellant and her representative 30 days.  
Thereafter, neither the appellant nor her representative 
submitted any further evidence, but only additional written 
argument by the representative in support of the request for 
waiver of overpayment. 

VA law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b).  "Bad faith" refers to "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  Conduct by a claimant undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government is required for a showing of bad faith.  38 C.F.R. 
§ 1.965(b)(2).  In Richards v. Brown, 9 Vet. App. 255 (1996), 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage. 

In this case, in her June 1990, June 1991, and July 1992 
EVRs, the appellant reported that she had no income from any 
source other than the SSA income reported by her in the first 
EVR; however, the record later showed that she did in fact 
have additional income that she had not reported to VA.  In 
addition, in 1993, the appellant failed to submit her annual 
EVR after repeatedly being requested to do so.  As of July 1, 
1993, her VA improved death pension benefits were suspended.  
In 1994 and thereafter, the appellant finally submitted 
additional EVRs covering, in pertinent part, the periods of 
January 1, 1993 to December 31, 1993, from May 1, 1992, to 
April 30, 1993, and from May 1, 1993, to April 30, 1994.  
These EVRs showed that the appellant had received wage 
income.  According to the August 1995 audit, the appellant 
was paid VA improved death pension benefits from May 1, 1989 
through June 30, 1993.  After that time, her benefits were 
stopped because her EVR was not received.  In addition, 
because the appellant had income from May 1, 1989 to June 30, 
1993 that she had not previously reported, her benefits were 
retroactively adjusted and eventually terminated effective 
January 1, 1992.

The appellant contends that she never received any money from 
VA after 1992, and, as such, her request for waiver should be 
granted on that basis.  As proof, she asserts that she closed 
the bank account that had been receiving the direct deposits 
in August 1992.  The appellant maintains that no benefits 
were deposited into her account by VA after August 1992, and 
her bank has confirmed that an account was closed in 1992.  
VA records show that the appellant was paid through June 
1993.  She was provided an opportunity by the undersigned 
Veterans' Law Judge at her hearing to provide evidence in 
support of this assertion, but she did not do so.  

Secondly, the record shows that benefits did not cease to be 
paid to the appellant as of 1992, as she maintains.  Rather, 
the RO retroactively terminated her benefits as of the end of 
1992, but she was in fact paid through mid-year of 1993.  It 
appears that the appellant is attempting to state that, 
because VA stopped her benefits after 1992, she never again 
was paid after 1992.  The termination was retroactive in 
nature, but did not occur until after she had been paid 
through June 1993.  In fact, the appellant was not told until 
March 1993 that VA proposed to stop her benefits.  At no time 
after August 1992 or the end of 1992 had the appellant 
notified VA that she was no longer in receipt of VA benefits.  
During that period of time, she was still entitled to VA 
improved pension benefits.

Thirdly, the appellant makes no assertions and provides no 
explanation regarding the inaccuracy of the reports made by 
her on her June 1990, June 1991, and July 1992 EVRs, nor does 
she maintain that she was not paid her VA benefits that were 
based on those EVRs.  The appellant herself submitted EVRs 
showing no income other than SSA on the 1990 EVR and no 
income at all on the 1991 and 1992 EVRs. 

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
This case involves inaccurate representations by the 
appellant regarding her income, regardless of her intent.  On 
the question of whether the appellant's actions involved an 
intent to seek an unfair advantage, however, from the 
appellant's testimony and the testimony of her daughter there 
is the possibility of some confusion by the appellant and her 
daughter regarding the receipt of payments involving two 
different bank accounts, and confusion regarding the receipt 
of SSA payments versus VA pension payments.  The Board notes 
that in this case there is an absence of corroborative or 
specific information or records from the appellant's bank 
that would confirm payment from VA death pension benefits, 
who had access to this account and actually withdrew the 
funds, and such related pertinent information.  

For these reasons, the Board finds that there is a reasonable 
doubt on the initial question of whether the creation of the 
overpayment of non-service-connected death pension benefits 
in the amount of $10,341 involved willful misrepresentation 
of a material fact, willful failure to disclose a material 
fact, or unfair or deceptive dealing on the part of the 
appellant.  With the resolution of reasonable doubt in the 
appellant's favor, the Board finds that the appellant was 
free from fraud, misrepresentation, and bad faith in the 
creation of the overpayment of improved pension benefits in 
the amount of $10,341.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965. 


ORDER

Consideration of waiver of recovery of the overpayment of 
non-service-connected death pension in the amount of $10,341 
is not precluded by misrepresentation or bad faith on the 
part of the appellant. 


REMAND

In a September 1999 decision on appeal, the Committee on 
Waivers and Compromises at the RO found that consideration of 
waiver of overpayment was precluded by the appellant's fraud, 
misrepresentation, or bad faith.  Because the appellant's 
request for a waiver was denied on the basis of a finding of 
fraud, misrepresentation, or bad faith, her request has not 
yet been on adjudicated by the RO on the basis of whether 
recovery of the overpayment would be against equity and good 
conscience.  For the Board to decide in the first instance 
whether recovery of the overpayment would be against equity 
and good conscience would be prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light 
of the Board's decision above that consideration of waiver of 
recovery of the overpayment of non-service-connected death 
pension in the amount of $10,341 is not precluded by fraud, 
misrepresentation, or bad faith on the part of the appellant, 
the question of waiver of recovery of the indebtedness, 
including the consideration of factors as to whether the 
collection of the debt would be against equity and good 
conscience, should be reviewed by the RO.  Accordingly, the 
case is REMANDED to the RO for the following action:

The appellant's request for waiver of recovery of 
the overpayment should be reviewed by the Committee 
on Waivers and Compromises after any necessary 
development has been accomplished, such as 
obtaining updated financial data.  The Committee on 
Waivers and Compromises should adjudicate the 
appellant's claim for waiver of recovery of the 
overpayment of non-service-connected death pension 
in the amount of $10,341, considering whether 
collection of the debt would be against equity and 
good conscience.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



